Citation Nr: 0531346	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a determination that there is a statutory 
bar to veteran's benefits under 38 U.S.C.A. § 3103 (a) for an 
initial period of service from August 1977 to July 1982.

2.  Entitlement to service connection for bipolar disorder

3.  Entitlement to an increased rating from an original grant 
of service connection for osteoarthritic changes, right 
shoulder, status post anterior capsulorrhaphy, rated as 10 
disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty in the U.S. Marine Corps 
from August 1977 to July 1982, and was discharged under other 
than honorable conditions.  The appellant also has a period 
of service in the U.S. Army from March 1987 to August 1988.  
Although he has reported that he received an honorable 
discharge for his latter period of service, a separation 
document (DD Form 214) is not of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that the appellant had 
not submitted new and material evidence sufficient to warrant 
reopening a prior determination that the appellant's other 
than honorable conditions discharge (i.e., from the first 
period of service) is a statutory bar for benefits for any 
claims arising during that period. 

The Board presently finds that new and material evidence has 
been submitted to reopen the claim, and REMANDS the claim to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The record also indicates that pursuant to a September 2004 
rating, service connection was established for osteoarthritic 
changes, right shoulder, status post anterior capsulorrhaphy, 
rated as 10 disabling and entitlement to service connection 
for bipolar disorder was denied.  The record reflects that 
service connection was granted for the disorder based upon 
incidents occurring in the second period of service (i.e., 
with the U.S. Army, for which a discharge certificate is not 
of record).  A notice of disagreement was received at the RO 
as to those issues in November 2004; however, a statement of 
the case has not been promulgated as to those claims. 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
those matters are also REMANDED to the RO/AMC, in Washington, 
DC.

Because the merits of the appellant's reopened claim 
regarding the statutory bar to benefits may have an impact 
upon his right shoulder rating claim, and the claim of 
service connection for bipolar disorder, the RO/AMC will be 
directed to proceed with the claims, as set forth in the 
REMAND directives below.  


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1992, the RO 
determined that there was a statutory bar to veteran's 
benefits under 38 U.S.C.A. § 3103 (a) for an initial period 
of service from August 1977 to July 1982.

2.  The appellant has submitted evidence which, by itself or 
in combination with other evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The October 1992 RO decision which determined that there 
was a statutory bar to veteran's benefits under 38 U.S.C.A. 
§ 3103 (a) for an initial period of service from August 1977 
to July 1982 is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2005). 

2.  The criteria for the reopening of the October 1992 
determination by the submission of new and material are met, 
and the determination that there is a statutory bar to 
veteran's benefits under 38 U.S.C.A. § 3103 (a) for an 
initial period of service from August 1977 to July 1982 is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record indicates that in July 1982, the appellant was 
separated from active duty with the U.S. Marine Corps, upon 
his request for discharge in lieu of courts-martial.  The 
appellant was then pending charges for multiple periods of 
absence without authority.  Upon approval of his request for 
discharge, the appellant was separated with a discharge under 
other than honorable conditions.  

As noted, the appellant entered active military service with 
the U.S. Army in March 1987.  He was discharged in August 
1988 for specific reasons unknown.  Documentation of the 
character of discharge from the second period of service is 
not of record.

In October 1992, the VA RO in Chicago, Illinois determined 
that the claimant's discharge for his first period of 
service, from August 1977 to July 1982, was under other than 
honorable conditions, and, therefore, he was barred from 
receipt from VA benefits under the provisions of 38 U.S.C.A. 
§ 3103.  Because the claimant did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105.

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  With regard to 
a previous and final denial of such status, the establishment 
of veteran status is subject to the requirements of "new and 
material evidence" in order to reopen the claim.  D'Amico, 
209 F.3d at 1327.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

The Board notes that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a).  
The amendment to 38 C.F.R. § 3.156(a) applies to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the claimant's request to reconsiders his 
status was filed in March 2002, the amended regulation 
applies to this claim.  

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  By letter dated in December 2004, the appellant 
was informed as to these requirements.

In February 2005, the appellant submitted a statement jointly 
authored by a psychiatrist and a clinical therapist of a non-
VA hospital.  In sum, the medical care providers reported 
that based upon their review of the evidence, the appellant 
was, more likely than not, in the prodromal phase of 
schizophrenia at the time of his service with the U.S. Marine 
Corps.  

The report received in February 2005 is the first competently 
rendered medical opinion suggestive that the appellant may 
have had some mental impairment at the time of this July 1982 
discharge from the U.S. Marine Corps, based upon multiple 
periods of absence without authority.  The law provides that 
evidence proffered by the appellant to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.  Spalding v. Brown, 10 Vet. App. 6, 10 
(1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).
 It is also now well-settled that in its decisions, VA may 
not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Because the report received in February 2005 suggests 
possible application of the criteria set forth in 38 C.F.R. § 
3.12(c)(6) pertaining to factors removing the bar to benefits 
caused by the issuance of a discharge other than honorable 
conditions issued as a result of absence without authority 
for a continuous period of 180 days, material evidence within 
the meaning of applicable regulation has been submitted, and 
the administrative decision with therefore be reopened.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given that the 
reopening of the claim is favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  


ORDER

The merits of the administrative decision October 1992 is 
reopened.  To this extent only, the petition is granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the appellant in the development of the claim by obtaining 
relevant records which could further substantiate the claim; 
conducting appropriate medical inquiry and ultimately 
assessing the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Peters 
v. Brown, 6 Vet. App. 540, 542 (1994); Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  

The record indicates that the appellant entered on active 
duty with the U.S. Marine Corps on August 12, 1977, after 
having so enlisted for a period of six years the previous 
February.  During that period of service, (in May 1979) he 
injured his right shoulder.  

His service personnel and service medical records from that 
period of service include a request for and approval of a 
discharge in lieu of special courts-martial authorized to 
adjudge a bad conduct discharge.  The appellant was charged 
with several periods of absence without authority totalling a 
period of 906 days.  The record indicates that the appellant 
acknowledged consulting with a military counsel prior to 
submission of his request, which was approved on July 6, 
1982.  Although the record contains a copy of the approval of 
the appellant's request and a discharge under other than 
honorable conditions was issued, a report of separation from 
the Armed Forces (DD Form 214) is not of record.  

Approximately five years after his discharge under other than 
honorable conditions from the U.S. Marine Corps, the 
appellant enlisted in the U.S. Army in March 1987.  His 
enlistment contract and supporting documentation as to his 
Army service is not of record.  In August 1988, the appellant 
was discharged from the U.S. Army for reasons unspecified by 
the record.  Although the appellant has reported that he 
received an honorable discharge from the U.S. Army based upon 
medical reasons (See page 11, transcript of hearing dated in 
April 2005) two documents of record generated by Department 
of the Army medical personnel indicate that the appellant 
underwent mental status screening pending separation under 
Chapter 14, Army Regulation 635-200 - the specific provisions 
pertaining to discharges due to misconduct.  

As noted, there is no report of separation from the Armed 
Forces (DD Form 214) of record indicating the character of or 
the reasons for the appellant's discharge from the U.S. Army, 
and his service medical records from that period are 
incomplete in that there is no report of service entrance 
examination or service exit physical examination.  In short, 
the appellant's report that he received an honorable 
discharge from the U.S. Army due to medical reasons is 
unsubstantiated.  

Also of note, the Board observes that at the time of his 
enlistment to the U.S. Army, the appellant used a Social 
Security Administration Account number (SSAN) different than 
the one he used upon his enlistment to, and discharge from, 
the U.S. Marine Corps.  

The record indicates in this regard that when the RO 
requested that the National Personnel Records Center (NPRC) 
conduct a search of its files towards substantiation of the 
appellant's military service, the NPRC did so apparently only 
using the SSAN from the appellant's U.S. Marine Corps 
service.  The NPRC's November 1988 report indicates that 
while his earlier period of service and other than honorable 
discharge was verified, the appellant's U.S. Army service, 
and his report of an honorable discharge was not 
substantiated.  The NPRC form is so indicative, because the 
second period of service data is lined through, and the NPRC 
specifies that it only researched the SSAN used by the 
appellant during his U.S. Marine Corps service.  (See Request 
for Information VA Form 70-3101-4, endorsement of the NPRC, 
dated November 14, 1988, block 20, referencing block 2).  

Thus, the only official Government record pertaining to the 
appellant's military service presently of record indicates 
that he is the recipient of a general discharge under other 
than honorable conditions, and the characterization of his 
service with the U.S. Army is unknown.

By rating decision dated in September 2004, the appellant was 
granted service connection for osteoarthritic changes of the 
right shoulder.  The appellant had argued that service 
connection was warranted for the disorder because it had 
preexisted his period of active U.S. Army service and had 
been aggravated thereby.  

However, as noted above, the only evidence of record 
indicating the source of the appellant's right shoulder 
injury suggests that it was so injured during his period of 
active service with the U.S. Marine Corps, and for which he 
received a discharge under other than honorable conditions, 
for which VA benefits are currently statutorily barred.  (See 
pages 5-11, transcript of hearing dated in April 2005).

The September 2004 rating decision awarding the appellant 
service connection for the right shoulder disorder is wholly 
devoid of any mention of his other-than-honorable period of 
service with the U.S. Marine Corps.  Instead, it only 
mentions on page 1 of the rating decision that the appellant 
is "a veteran of Peacetime.  [He] served in the Army from 
March 17, 1987 to August 26, 1988."  The rating decision 
grants service connection on the basis that the shoulder 
disorder preexisted military service, but makes no mention of 
the fact that the disorder was incurred during a period other 
than honorable service with the U.S. Marine Corps.  

In sum, the present record may be summarized as indicating:

1.  For the period from August 1977 to July 1982, the 
appellant received a discharge under other than 
honorable conditions from the U.S. Marine Corps, based 
upon multiple periods of absences, and pursuant to his 
request for discharge to avoid court-martial; 

2.  During the period of the appellant's other than 
honorable service with the U.S. Marine Corps, he injured 
his right shoulder;

3.  The appellant entered active military duty with the 
U.S. Army in March 1987, under a different SSAN than he 
was enrolled in previous active service with the U.S. 
Marine Corps;

4.  The appellant's reported honorable discharge from 
the U.S. Army is not substantiated by U.S. Government 
sources; See Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. §§  3.203(a), (c) (1997).  

5.  Because the only record substantiated by U.S. 
Government sources indicates that the appellant's 
discharge was "under other than honorable conditions," 
the present record indicates that the appellant does not 
have "veteran" status within the meaning of the law 
for either period of service.  38 U.S.C.A § 101(2); 38 
C.F.R. § 3.1. 

6.  The September 2004 award of service connection for a 
right shoulder injury is based upon incidents occurring 
during the appellant's period of other-than-honorable 
active service, and without review of service medical 
records from the appellant's Army service, for which the 
characterization of discharge is unknown.

Because the award of service connection for a right shoulder 
disorder is apparently and presently based upon aggravation 
of an injury occurring during a period of service which was 
under other than honorable conditions, there exists no nexus 
of the injury to military service which would support a grant 
of service connection.  

However, because the merits of the determination that the 
appellant's other than honorable discharge is reopened, 
favorable consideration of this determination would accord 
the appellant the status of a veteran.

Given these matters of record, this matter is REMANDED for 
the following actions:

1.  The RO/AMC will obtain the 
appellant's complete service medical 
records and complete service personnel 
records, including reports of separation 
from the Armed Forces (DD Forms 214) from 
both periods of service (August 1977-July 
1982 with the U.S. Marine Corps and March 
1987 to August 1988 with the U.S. Army).

2.  After receipt of the appellant's 
complete service medical and complete 
service personnel records, the RO/AMC 
will cause the appellant's claims folder, 
and a copy of this remand, to be examined 
by a qualified mental health care 
provider.  If deemed necessary by the 
examiner or the RO/AMC, the appellant may 
be afforded any clinical examination, 
testing, or other studies as indicated.  
The physician must respond to both of the 
following:

a.  At the time of his absences 
without authority from the U.S. 
Marine Corps, was the appellant in 
the prodromal state of schizophrenia 
or bipolar disorder?

b.  At the time of his absences 
without authority from the U.S. 
Marine Corps, was the appellant 
incapable of understanding the 
consequences of his action, and/or 
did he so absent himself as a result 
of an irresistible impulse to do so?

3.  Thereafter, the RO/AMC should 
readjudicate the issue of whether the 
appellant's July 1982 discharge under 
other than honorable conditions is a 
statutory bar to entitlement of VA 
benefits for that period of service.  In 
so doing, the RO/AMC will address the 
factors as set forth in 38 C.F.R. § 
3.12(c)(6), and consider the letter 
authored by the non-VA physicians and 
received by the Board in February 2005.  

4.  After, and only after the 
readjudication of the appellant's claim 
as in paragraph 3, the RO/AMC will also 
thereafter issue a statement of the case, 
or an appropriate supplemental statement 
of the case, to the claimant addressing 
the issue of entitlement to service 
connection for bipolar disorder and for 
entitlement to an increased rating from 
an original grant of service connection 
for osteoarthritic changes, right 
shoulder, status post anterior 
capsulorrhaphy, rated as 10 disabling.  
In so doing, the RO should consider

a.  any records obtained from the 
NPRC pertaining to the appellant's 
periods of service; 

b.  its findings with regard to 
whether the appellant's July 1982 
discharge under other than honorable 
conditions is a statutory bar to 
entitlement of VA benefits for that 
period of service; and if 
appropriate, 

c.  the provisions of 38 C.F.R. § 
3.105 (c) and (d) (2005).  

5.  After completion of the above, and 
after the appellant has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, the issues should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that while VA is obligated to assist 
a claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).

The appellant is specifically advised that he is required to 
fully cooperate with VA's efforts to develop this matter, 
including the furnishing of any and all military personnel 
and military medical records in his possession.  Under the 
law, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). 

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


